Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 2/14/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US-10500915 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a first end, being annular along at least a portion of its length and terminating at a first cap and at least partially defining a first chamber, wherein the first chamber is at least partially filled with a compressible fluid; a second end, being annular along at least a portion of its length and terminating at a second cap at least partially defining a second chamber, the first end and the second end being configured to telescopically slidingly interfit with one another, wherein the second chamber is at least partially filled with a substantially incompressible fluid; a first piston extending from and disposed in fixed relationship to the second end, movement of the first piston within the first end affecting the compressible fluid in the first chamber; a second piston extending from and disposed in fixed relationship to the first end, movement of the second piston within the second end affecting the substantially incompressible fluid in the second chamber; and a membrane assembly, comprising a flexible membrane having a first edge and a second edge, each edge sealingly engaged between the first chamber and the second chamber, wherein the one of the first edge and the second edge is sealingly engaged adjacent a piston.  .
As to claim 9, the prior art of record, taken alone or in combination, fails to disclose or render obvious a first end, being annular along at least a portion of its length and terminating at a first cap and 
As to claim 13, the prior art of record, taken alone or in combination, fails to disclose or render obvious a first end, being annular along at least a portion of its length and terminating at a first cap, the first end at least partially defining a gas spring chamber containing gas; a second end, being annular along at least a portion of its length and terminating at a second cap, the first end and the second end being configured to telescopically slidingly interfit with one another, the second end at least partially defining a damping chamber containing a substantially incompressible fluid; a first piston extending from and disposed in fixed relationship to the second end and having a portion in contact with gas in the gas spring chamber, movement of the first piston within the first end affecting the gas in the gas spring chamber; a second piston extending from and disposed in fixed relationship to the first end, movement of the second piston within the second end affecting the substantially incompressible fluid in the damping chamber, wherein the substantially incompressible fluid remains within the second end; and a barrier configured to move to maintain the pressure in the gas spring chamber and the pressure in the damping chamber substantially in equilibrium, wherein one portion of the barrier is sealingly engaged with the first end and another portion of the barrier is sealingly engaged adjacent one of the pistons. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K HSIAO whose telephone number is (571)272-6259. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K.H/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657